Mr. Justice Scanlan specially concurring: Notwithstanding the language of the clause in question, I am inclined to the opinion that the trial court gave a wrong interpretation to the provision in question, an interpretation which, if enforced, would in most cases place an unconscionable burden upon defendant. It seems clear that defendant did not intend, by the provision, to assume such a burden, and it seems reasonably clear that the users of defendant’s service have not interpreted the provision to mean what the trial court held it does. Indeed, in the instant case, the complaint is drafted upon the theory that complainants could recover only actual damages sustained by them.